The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Chad Dougherty for the interview conducted on 05/11/2022.

The application has been amended for claims as follows:

1.	(Currently Amended)	A method of forming a semiconductor structure, the method comprising:
forming the semiconductor structure on a substrate, comprising: 
pre-cleaning a surface of the substrate;
forming an interfacial layer on the pre-cleaned surface of the substrate;
depositing a high-κ gate dielectric layer on the interfacial layer;
performing a plasma nitridation process to insert nitrogen atoms in the deposited high-κ gate dielectric layer; and
performing a post-nitridation anneal process to passivate chemical bonds in the plasma nitridated high-κ gate dielectric layer; and
forming a high-κ dielectric cap layer on [[a]] the semiconductor structure formed on the substrate, comprising: 
depositing the high-κ dielectric cap layer on the semiconductor structure;
depositing a sacrificial silicon cap layer on the high-κ dielectric cap layer;
performing a post cap anneal process to harden and densify the as-deposited high-κ dielectric cap layer; and
removing the sacrificial silicon cap layer.

2.	(Original)	The method of claim 1, wherein the forming of the high-κ dielectric cap layer is performed in a processing system without breaking vacuum. 

3.	(Cancelled)	 

4.	(Previously Presented)	The method of claim 1, wherein 
the interfacial layer comprises silicon oxide (SiO2), and
the forming of the interfacial layer comprises thermally oxidizing the substrate utilizing nitrous oxide (N2O) gas.

5.	(Previously Presented)	The method of claim 1, wherein the high-κ gate dielectric layer comprises hafnium oxide (HfO2).
6.	(Previously Presented)	The method of claim 1, wherein the plasma nitridation process comprises exposing the deposited high-κ gate dielectric layer to nitrogen plasma using a mixture of nitrogen (N2) and ammonia (NH3) gas.

7.	(Previously Presented)	The method of claim 1, wherein the post-nitridation anneal process comprises spike annealing the deposited high-κ gate dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between of between 700 °C and 850 °C.

8.	(Previously Presented)	The method of claim 1, further comprising:
performing a post-deposition anneal process, prior to the plasma nitridation process, to harden and densify the deposited high-κ gate dielectric layer, wherein the post-deposition anneal process comprises annealing the deposited high-κ gate dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between 500 °C and 800 °C.

9.	(Previously Presented)	The method of claim 1, further comprising:
performing a thermal nitridation process, prior to the post-nitridation anneal process, to further insert nitrogen atoms in the plasma nitridated high-κ gate dielectric layer, wherein the thermal nitridation process comprises annealing the plasma nitridated high-κ gate dielectric layer in an ammonia (NH3) ambient at a temperature of between 700 °C and 900 °C.

10.	(Original)	The method of claim 1, wherein the high-κ dielectric cap layer comprises TiSiN.

11.	(Original)	The method of claim 1, further comprising:
performing a metal cap anneal process, prior to the depositing of the sacrificial silicon cap layer, to harden and densify the as-deposited high-κ dielectric cap layer in a nitrogen (N2) ambient at a temperature of between 700 °C and 850 °C.

12.	(Original)	The method of claim 1, wherein the post cap anneal process comprises annealing the high-κ dielectric cap layer in a nitrogen (N2) ambient at a temperature of between 900 °C and 1000 °C.

13.	(Original)	A method of forming a semiconductor structure, the method comprising:
forming the semiconductor structure on a substrate, comprising: 
pre-cleaning a surface of the substrate;
depositing a high-κ gate dielectric layer on the substrate; and
performing a plasma nitridation process to insert nitrogen atoms in the deposited high-κ gate dielectric layer; 
performing a re-oxidation process, prior to the plasma nitridation process, to thermally oxidize the substrate, wherein the re-oxidation process comprises annealing the high-κ gate dielectric layer in an oxygen (O2), nitrous oxide (N2O), and H2 ambient at a temperature of between 400 °C and 900 °C;
performing a post-nitridation anneal process, subsequent to the plasma nitridation process, to passivate chemical bonds in the plasma nitridated high-κ gate dielectric layer, wherein the post-nitridation anneal process comprises spike annealing the plasma nitridated high-κ gate dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between of between 700 °C and 850 °C; and
forming a high-κ dielectric cap layer on [[a]] the semiconductor structure formed on [[a]] the substrate, comprising:
depositing the high-κ dielectric cap layer on the semiconductor structure;
depositing a sacrificial silicon cap layer on the high-κ dielectric cap layer;
performing a post cap anneal process to harden and densify the as-deposited high-κ dielectric cap layer; and
removing the sacrificial silicon cap layer.

14.	(Original)	The method of claim 13, wherein the forming of the high-κ dielectric cap layer is performed in a processing system without breaking vacuum. 

15.	(Cancelled)	

16.	(Previously Presented)	The method of claim 13, further comprising:
forming an interfacial layer on the pre-cleaned surface of the substrate, comprising thermally oxidizing the substrate utilizing nitrous oxide (N2O) gas, wherein the interfacial layer comprises silicon oxide (SiO2).

17.	(Previously Presented)	The method of claim 13, wherein the high-κ gate dielectric layer comprises hafnium oxide (HfO2).

18.	(Previously Presented)	The method of claim 13, wherein the plasma nitridation process comprises exposing the deposited high-κ gate dielectric layer to nitrogen plasma using a mixture of nitrogen (N2) and ammonia (NH3) gas.

19.	(Cancelled)	

20.	(Currently Amended)	A method of forming a semiconductor structure, the method comprising:
forming the semiconductor structure on 
pre-cleaning a surface of the substrate;
depositing a high-κ gate dielectric layer on the substrate; and
performing a plasma nitridation process to insert nitrogen atoms in the deposited high-κ gate dielectric layer;
performing a re-oxidation process, subsequent to the plasma nitridation process, to passivate the remaining chemical bonds in the plasma nitridated high-κ gate dielectric layer and thermally oxidize the substrate, wherein the re-oxidation process comprises annealing the high-κ gate dielectric layer in an oxygen (O2), nitrous oxide (N2O), and H2 ambient at a temperature of between 400 °C and 900 °C; and
forming a high-κ dielectric cap layer on th semiconductor structure formed on the substrate, comprising:
depositing the high-κ dielectric cap layer on the semiconductor structure;
depositing a sacrificial silicon cap layer on the high-κ dielectric cap layer;
performing a post cap anneal process to harden and densify the as-deposited high-κ dielectric cap layer; and
removing the sacrificial silicon cap layer.

21.	(Original)	The method of claim 13, wherein the high-κ dielectric cap layer comprises TiSiN.

22.	(Original)	The method of claim 13, further comprising:
performing a metal cap anneal process, prior to the depositing of the sacrificial silicon cap layer, to harden and densify the as-deposited high-κ dielectric cap layer in a nitrogen (N2) ambient at a temperature of between 700 °C and 850 °C.

23.	(Original)	The method of claim 13, wherein the post cap anneal process comprises annealing the high-κ dielectric cap layer in a nitrogen (N2) ambient at a temperature of between 900 °C and 1000 °C.

24.	(Cancelled)	

25.	(Cancelled)	

Allowable Subject Matter
4.	Claims 1-2, 4-14, 16-18, 20-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming a semiconductor structure, comprising “pre-cleaning a surface of the substrate;
forming an interfacial layer on the pre-cleaned surface of the substrate;
depositing a high-κ gate dielectric layer on the interfacial layer;
performing a plasma nitridation process to insert nitrogen atoms in the deposited high-κ gate dielectric layer; and
performing a post-nitridation anneal process to passivate chemical bonds in the plasma nitridated high-κ gate dielectric layers” in combination with other limitations as a whole.

For claim 13, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming a semiconductor structure, comprising “performing a re-oxidation process, prior to the plasma nitridation process, to thermally oxidize the substrate, wherein the re-oxidation process comprises annealing the high-κ gate dielectric layer in an oxygen (O2), nitrous oxide (N2O), and H2 ambient at a temperature of between 400 °C and 900 °C;
performing a post-nitridation anneal process, subsequent to the plasma nitridation process, to passivate chemical bonds in the plasma nitridated high-κ gate dielectric layer, wherein the post-nitridation anneal process comprises spike annealing the plasma nitridated high-κ gate dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature of between of between 700 °C and 850 °C” in combination with other limitations as a whole.

For claim 20, the references of record, either singularly or in combination, do not teach or suggest at least a method of forming a semiconductor structure, comprising “performing a re-oxidation process, subsequent to the plasma nitridation process, to passivate the remaining chemical bonds in the plasma nitridated high-κ gate dielectric layer and thermally oxidize the substrate, wherein the re-oxidation process comprises annealing the high-κ gate dielectric layer in an oxygen (O2), nitrous oxide (N2O), and H2 ambient at a temperature of between 400 °C and 900 °C” ” in combination with other limitations as a whole.

The closet prior arts on records are Mujumdar et al. (US PGPUB 2014/0099785 A1), Cheng et al (US 2019/0139759 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2, 4-12, 14, 16-18, 21-23  are also allowed being dependent on allowable claims 1, 13, 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897